Derbigny, J.
delivered the opinion of the court.
Three cases between these parties have been consolidated; in which the only question for our consideration is whether the sale of a boat, afterwards found to be rotten, is liable to be cancelled.
The evidence is that M’Farland sold to Rouzel a boat for the sum of eight hundred dollars, which Rouzel paid him in two notes, for which he is now sued. Shortly after Rouzel loaded her, and set off for Natchitoches , but, on the way, she was found very leaky, and on examination, proved to be so rotten that one of the witnesses says he could run his finger *705into the timber in many places. Rouzel afterwards had her repaired in Alexandria, at a considerable expence: it is not shewn whether he succeeded to put her in good condition.
West’n District.
September 1820.
Murray for the plaintiff, Wilson for the defendant,
M’Farland’s defence is that the defects were apparent and that, in the bill of sale, Rouzel says that he has seen and visited the boat. But it was his duty to declare them; and that he knew them is proved by the evidence. The case is certainly one, which would maintain an action for entire redhibition, were it not that the buyer undertook to repair the boat, and does not shew that he undertook it in vain. As the case now stands, it appears only that he has been at a considerable expence to repair her. What that expence amounted to, is left without explanation, so that we see no ground on which we can attempt to question the correctness of the decision of the district judge, who has granted to Rouzel only a reduction of the price.
It is therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs,